DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 2/11/2021 has been entered.  Claims 1-17 remain pending in the present application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7 recites the limitation "the mounts" in Line 3 (Claim 6) and Line 4 (Claim 7).  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Runde US 2017/0197524 (hereinafter Runde) in view of Ferenc US 10144310 (hereinafter Ferenc).
Re. Cls. 1 and 4, Runde discloses: An assembly for a vehicle seat (Fig. 1), comprising: a seat track (18, Fig. 1-2) including a mount (64, Fig. 2); a lead screw (54 and 70, Fig. 2) carried by the mount (see Fig. 2); a drive nut (34, Paragraph 0017, Lines 1-5) threadedly engaged with the lead screw and rotatable relative to the lead screw about an axis (Paragraph 0017, Lines 1-5), the drive nut moves in a first axial direction along the lead screw when the drive nut is rotated about the axis in first direction and the drive nut moves in a second axial direction along the lead screw when the drive nut is rotated in a second direction (Paragraph 0018, Lines 1-4); a slide (16, Fig. 1) coupled to the drive nut for movement with the drive nut (see Fig. 1-2, bracket 42 is fixed to track 16 and therefore would move with it); and a retainer (36, Fig. 2) having a lock member (90, Fig. 2) that is movable relative to the lead screw (see Fig. 2-3), the lock member has a first position in which the lock member engages and prevents axial movement of at least part of the lead screw (see Fig. 2) and a second position in which the lock member permits axial movement of at least part of the lead screw (see Fig. 3).
Re. Cl. 2, Runde discloses: the lead screw includes a stop surface (74/76, Fig. 2) and the lock member engages the stop surface in the first position (see Fig. 2) and does not engage the stop surface in the second position (see Fig. 3).
Re. Cl. 3, Runde discloses: the stop surface is at least partially defined by a void in the lead screw (see Fig. 2, there is an open space which enables the portion 90 to fit therein and hold the screw 54 in place; therefore there is a void where portions 90 interact to stop the portion 54 from shifting laterally).
Re. Cl. 8, Runde discloses: the mount supports the lead screw in all positions of the lead screw (see Fig. 2-3).
Re. Cl. 9, Runde discloses: the retainer includes a drive member (84, Fig. 1-3) 18Attorney Ref. 710939US1 that moves the lock member between the first position and second position of the lock member (see Fig. 2-3).
Re. Cl. 10, Runde discloses: also includes a seat coupled to the slide so that the seat moves with the slide relative to the seat track (Paragraph 0014, Lines 4-6).
Re. Cl. 11, Runde discloses: the mount is fixed to the seat track (see Fig. 2-3).
Re. Cl. 12, Runde discloses: the retainer is connected to the mount (see Fig. 2-3, by the retainer 36 and the mount 64 being connected to 16, they are connected to one another indirectly).
Re. Cl. 13, Runde discloses: the slide is coupled to the drive nut by a power transmission member (42, Fig. 1-3) including a bracket having a first wall and a second wall (44 and 46, Fig. 2), and wherein the drive nut is received between the first wall and the second wall (see Fig. 2).
Re. Cl. 14, Runde discloses: also includes a biasing (94, Fig. 2) member that yieldably biases the lock member to its first position (see Fig. 2-3).
Re. Cls. 1, 4, 6, and 15-16, Runde does not disclose wherein the lead screw is movable relative to the mount and has an extended position in which part of the lead screw extends beyond the mount (Cl. 1), the mount includes an opening through which the lead screw is received, and wherein the lead screw is arranged for slidable movement within the opening and relative to the mount when the retainer is in the second position (Cl. 4), wherein the lead screw is longer than the distance between the mounts (Cl. 6), a sleeve connected to the mount, and wherein part of the lead screw is received in the sleeve and is movable relative to the sleeve (Cl. 15) or the mount includes an opening through which the lead screw is received, and wherein the lead screw is arranged for slidable movement within the opening and relative to the mount when the retainer is in the second position (Cl. 16).  Ferenc discloses a vehicle seat assembly (Fig. 1) which includes a mount (15, Fig. 1-4) and a lead screw (12, Fig. 3) carried by the mount (see Fig. 3-5).  Re. Cl. 1, Ferenc discloses the lead screw is movable relative to the mount (see Fig. 3-5, the end of the lead screw 12 is movable relative to the mount 15 since screw 12 is threaded into threads 155) and has an extended position in which part of the lead screw extends beyond the mount (see Fig. 5, end 122 of the lead screw extends beyond the mount 15). Re. Cl. 4, Ferenc disclose the mount includes an opening (153, Fig. 4) through which the lead screw is received (see Fig. 4), and wherein the lead screw is arranged for slidable movement within the opening and relative to the mount (see Fig. 3-5, by having the threads on 12 engage with threads 155) when the retainer is in the second position. Re. Cl. 6, Ferenc discloses wherein the lead screw is longer than the distance between the mounts (see Fig. 1-4 by having end 122 pass through and extend beyond 15 and 12 extend beyond 16 as shown in Fig. 2; the lead screw would be longer than a distance between two opposing mounts). Re. Cl. 15, Ferenc discloses a sleeve (154, Fig. 4-5) connected to the mount (see Fig. 4-5), and wherein part of the lead screw is received in the sleeve and is movable relative to the sleeve (see Fig. 4-5, movable within the sleeve due to mating threads on 12 and 155).  Re. Cl. 16, Ferenc discloses the mount includes an opening through which the lead screw is received (see 153, Fig. 4), and wherein the lead screw is arranged for slidable movement within the opening and relative to the mount (see Fig. 3-5, via threads on 12 and 155) when the retainer is in the second position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the mount of Runde with the Ferenc mating configuration since Ferenc states that such a modification enables the transfer of loads between the guide rails and securely holds the vehicle seat in place in case of abnormal loads, e.g. a crash (Col. 3, Lines 42-49).
.  
Allowable Subject Matter
Claim 5 is allowable over the prior art of record. The Examiner wishes to further note that claim 7 depends from claim 5 and would be allowable based on its dependency from claim 5 if the 35 USC 112(b) issue set forth above were corrected.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsi US 2020/0282870, Shimizu US 9586500, Geiges US 2014/0123788 and Taubmann US 2005/0082890 disclose other known mount structures which secure a lead screw to a seat track that include openings where the lead screw passes through.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632